DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama et al (2020/0346390 A1: figures 1-9B, especially figures 6 and 7; and paragraphs 12, 41, 46, 58 and 65).
Okuyama et al teach a method of blow molding a preform (2) into a container (C) using an apparatus comprising: a mold (10) having a nozzle (20) and a stretch rod consisting of spare supply rod (30) and spare supply tube (see paragraph 41).  The nozzle has a seal (26) that opens and closes the nozzle.  The stretch rod has a tube (28c) attached to piston/cylinder (32) and a second outlet/inlet (28b) as illustrated in figures (9A and 9B).  The seal (26) is open to blow the parison as illustrated in figure 4.  The seal is closed as illustrated in figure 5.  The tube (28c) is opened as illustrated in figure 6 and vacuum is created by moving piston (32b) within cylinder (32) as illustrated in figure 7.  The movement of the piston (32b) removes fluid (L) to create a headspace (H) within the container as illustrated in figure 7.
Allowable Subject Matter
Claims 7-14 are allowed.
Claims 3-5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 3, none of the prior art teaches or suggests the method of claim 2 wherein the stretch rod is retracted to position the second opening between two seals within the nozzle.  Okuyama et al disclose retracting the stretch rod, but does not disclose or suggest position the second opening between two seals to prevent leakage.
In regards to claim 7, the reference to Okuyama et al has an opening at the bottom of the stretch rod to remove fluid, but does not disclose or suggest a step of moving air, before removing foam or liquid.
In regards to claim 16, the reference to Okuyama et al fails to disclose the structure of claim 15 in combination with a control module configured to open the valves to release air pressure out of the container through the passageway defined by the stretch rod.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/13/2021